                                   1                                   UNITED STATES DISTRICT COURT

                                   2                                  NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         C2 EDUCATIONAL SYSTEMS, INC.,
                                   4                                                     Case No. 18-cv-02920-SI (SI)
                                                        Plaintiffs,
                                   5                                                     AMENDED
                                                 v.                                      PRETRIAL PREPARATION ORDER
                                   6                                                     (CIVIL)
                                         SUNNY LEE, et al.,
                                   7
                                                        Defendants.
                                   8

                                   9
                                       It is hereby ORDERED pursuant to F.R.C.P. and the Local Rules of this Court:
                                  10

                                  11   FURTHER CASE MANAGEMENT: March 15, 2018 at 3:00 PM.
                                       Counsel must file a joint case management statement seven days in advance of the
                                  12   conference.
Northern District of California
 United States District Court




                                  13   DISCOVERY PLAN: Per F.R.Civ.P and Local Rules, subject to any provisions below.
                                  14
                                       NON-EXPERT DISCOVERY CUTOFF is: March 8, 2019.
                                  15
                                       DESIGNATION OF EXPERTS: April 12, 2019; REBUTTAL: May 3, 2019;
                                  16        Parties SHALL conform to Rule 26(a)(2).

                                  17   EXPERT DISCOVERY CUTOFF is: May 31, 2019.
                                  18
                                       DISPOSITIVE MOTIONS SHALL be filed by; June 7, 2019;
                                  19        Opp. Due: June 21, 2019; Reply Due: June 28, 2019;
                                            and set for hearing no later than July 12, 2019 at 9:00 AM.
                                  20
                                       PRETRIAL CONFERENCE DATE: September 24, 2019 at 3:30 PM.
                                  21
                                       JURY TRIAL DATE: October 7, 2019 at 8:30 AM.
                                  22
                                            Courtroom 1, 17th floor.
                                  23
                                       TRIAL LENGTH is estimated to be        days.
                                  24
                                       SPECIAL DISCOVERY AND PRETRIAL PROVISIONS:
                                  25
                                       On or before 11/30/18, counsel shall submit a request for a specific ADR process and the
                                  26
                                       name of the mediation. The session shall occur in 2/2019, and plaintiff’s deposition shall
                                  27

                                  28
                                   1   occur in 1/2019.

                                   2

                                   3   The pretrial conference SHALL be attended by trial counsel prepared to discuss all aspects
                                       of the case, including settlement. Parties SHALL conform to the attached instructions.
                                   4   Plaintiff is ORDERED to serve a copy of this order on any party subsequently joined in this
                                       action.
                                   5
                                              IT IS SO ORDERED.
                                   6

                                   7
                                       Dated: 11/19/18
                                   8
                                                                                        ____________________________________
                                   9                                                    SUSAN ILLSTON
                                                                                        United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                    2
